Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8 and 16-18 are pending in this application.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8 and 16-18 have been found to be allowable over the prior art of record.  The Information Disclosure Statement filed on September 8, 2021.  The prior art discussed in the Japanese office action has been considered previously.  The allowed claims have been amended and are allowable over the prior art. The affidavit filed on September 8, 2021 has been considered.  The affidavit discusses results showing the unexpected results of the compound C in the composition as recited in claim 1.  These unexpected results are sufficient to overcome the 35 USC 103 rejection of record made in the last office action along with the arguments presented in pages 6-10 of applicant’s response to the last office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Kathleen Duda/


KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737